 FOOD EMPLOYER COUNCIL, INC.Food Employer Council,Inc.; A.M. Lewis, Inc.; AlphaBeta Acme Mkts., Inc.; Certified Grocers; FoodGiantMarkets,Inc.;Food Fair Stores, Inc.;Hughes Markets; Jurgenson's;Mayfair Markets;Ralphs Grocery Company;Safeway Stores, Inc.;Shopping Bag Food Stores, Inc.; Thriftimart, Inc.;Vons Grocery CompanyandRetail Clerks Union,Local 899,Retail Clerks International Association,AFL-CIO. Case 31-CA-2445June 16, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn December 15, 1971, Trial Examiner David E.Davis issued the attached Decision in this proceed-ing.Thereafter, Respondents filed exceptions and asupporting brief, and the General Counsel filedlimited cross-exceptions. The General Counsel andCharging Party filed answering briefs to Respon-dents' exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order except as modified herein.We find, in agreement with the Trial Examiner,that the information requested by the Union waspresumptively relevant to theUnion's task ofadministering the collective-bargaining agreementand other responsibilities as the employees' exclusiverepresentative, and that the request for this informa-tionwas made in good faith. It appears that onlysome, not all, of this information which the Unionproperly requested was being furnished by theRespondents, and that not all of the informationfurnished was up to date. Respondents refused therequest "on the basis that it asks for information towhich you (the Union) are not entitled." Such arefusal in the circumstances constitutes a refusal tobargain in violation of Section 8(a)(5), as found bythe Trial Examiner.But there is more to be considered. For as we havenoted, the Respondents already had provided someof the information requested, albeit not in the form1The Trial Examiner omitted, in his Conclusions of Law, thedesignation of the appropriate bargaining unit and the Union's status asexclusive bargaining representative, both stipulated to by the parties. Wehereby adoptthese stipulations2Texaco, Inc,170 NLRB 142, 149651in which the Union requested it. It is sufficient underour law that such information be provided in areasonably clear and understandable form.2 Al-though each of the parties argues in its brief that anonerous burden will be placed upon it if the positionof the adverse party is sustained with respect to therequired manner of presenting the information, noneof them has presented any evidence as to the burden,financial or otherwise, which would assertedly beimposed upon it. While we shall order the Respon-dents to furnish the substance of all the informationrequested, therefore, it shall be the responsibility ofthe parties themselves, in the first instance, to applythe knowledge that they have, and we do not, aboutwhat might be involved in presenting this informa-tion on a timely basis and in a clear and understand-able form. Guided by their good faith and common-sense,we have no doubt that they can arrive at ameans of supplying the information which will meetthe Union's needs and keep the costs of compilationwithin reason.3 They shall also be guided by what wehave said here, including the following:The Respondents are not obliged to supply againany information they have been furnishing theUnion in clear and understandable form on areasonably current periodic basis.4 If there aresubstantial costs involved in compiling the informa-tion in the precise form and at the intervals requestedby the Union, the parties must bargain in good faithas to who shall bear such costs, and, if no agreementcan be reached, the Union is entitled in any event toaccess to records from which it can reasonablycompile the information.5 If any disputearises inapplying theseguidelines,itwill be treated in thecompliance stage of the proceeding.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that the Respondents, FoodEmployers Council, Inc.; Certified Grocers; FoodFair Stores, Inc.;Hughes Markets; Mayfair Mar-kets;Ralphs Grocery Company; Safeway Stores,Inc.;Shopping Bag Food Stores, Inc.; ThriftimartInc.;and Voris Grocery Company, all of LosAngeles, California;A.M. Lewis, Inc., Riverside,California; Alpha Beta Acme Mkts., Inc., La Habra,California;Food Giant Markets, Inc., Santa FeSprings,California;and Jurgenson's,Pasadena,3Texaco,Inc, supra4Old Line LifeInsuranceCompany ofAmerica,96 NLRB 499, 502.5SeeUntied Aircraft Corporation (Pratt andWhitneyDivision),192 NLRBNo. 62;McCullochCorporation,132 NLRB 201, 209. Cf.Rybolt HeaterCompany,165 NLRB331, 333.197 NLRB No. 98 652DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia, their officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order as so modified:Add, in paragraph 2(b) of the TrialExaminer'srecommended Order, after the words, "in andaround Southern California," the words, "at whichtheUnion is the exclusive representative for theemployees in the bargaining unit."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: This proceeding, heardat Los Angeles, California, on October 5, 1971, pursuant toa charge filed on May 19, 1971,1 amended on July 13, 1971,a complaint issued on July 16, amended on July 20,presents the questionwhetherRespondents violatedSection 8(a)(5) and (1) of the Act when they refused tofurnish certain information to the Union concerning thewages and status of employees represented by the Union astheir collective-bargaining representative in an appropriateunit.24Upon consideration of the entire-record and of the briefsfiled by the parties, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTFood Employers Council, Inc., herein called RespondentCouncil or Council, is a nonprofit corporation composedof employer-members located in Southern California whoare primarily engaged in the retail sales of food products.Council bargains collectively for its members and hasnegotiated and administered master collective-bargainingagreements with various labor organizations, including thecurrentcollective-bargainingagreement3withRetailClerksUnion,Local 899, Retail ClerksInternationalAssociation,AFL-CIO, herein called the Union or theCharging Party. The member-employers of Council, whoconstitute the Respondents herein, are located in the Stateof California and each of them annually does a grossvolume of business in excess of $500,000 and each of themannually purchases and receives directly from pointsoutside the State of California food products and othergoods valued in excess of $50,000. It is alleged in thecomplaint, admitted in the answer, and I find thatRespondent Council and each of Respondent Employersare individually and collectively employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDIt is alleged, admitted, and I find that the Union is a1Hereafter all dates will refer to theyear1971 unless otherwise specified.2The status of the Unionas the exclusivecollective-bargainingrepresentativeand the appropriatenessof the unit was stipulated at thehearing.3This agreement, G.C. Exh. 2, covers the period of April 1, 1969, tolabororganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe undisputed evidence shows that in March 1969, at ameeting of the Union's International Executive Board, theboard members were made aware that a "MembershipServiceProgram"was to be put into effect shortlythereafter.Thomas G. Whaley,International vice presidentand director of the southwestern division and a member ofthe Executive Board,was at that time,presented with abooklet4 which contained the program.The implementa-tion of the program commenced February 8,1970, when amembership service representative was appointed for eachdivision.Whaley,as director of the southwestern divisionwhich included the members of the Union in all theestablishments involved in this proceeding,selected JohnGourlayas the membership service representative for hisdivision.The program,as stated in the manual(G.C. Exh.5),was recommended by the International because it willinsure the following benefits to local unions:1.Payroll survey insures that all employees aremembers, also is a double check as to receiving propercontributions from companies for Health and Welfareand Pension Plan.2.Establishes and maintains up-dated route servicebooks and office records.3.Itestablishesproper communication betweenBusinessRepresentatives and the local union office.4.Checks effective office procedures and timelybilling of the company and/or employees.5.Checksmembership files/ledger cards for delin-quent dues and terminated members being carried onthe active files.6.Establishes a breakdown of full-time and part-time employees of each company.7.Establishes an up-dated seniority list.8.Itwilldetermine if proper servicing is beingmaintained.9.It doesawaywith clean-up programs.10.It increases local union finances,and providesa check for up-dating of dues and/or initiation fees thatare due to the local union.11.Givesthe local union a means to evaluate thepotential Business Representativesthrough the Back-to-Back Service Program and Key Member ServicingProgram as outlined inthe KeyMembership ServicingIndex.B.TheRequest andRefusalOn April 16, Harry R. Warren, secretary-treasurer of theUnion, forwarded a letters to all employer-members of theCouncils The letter requested a copy of the current payrollMarch 3, 19724G C Exh. 55G.C Exh. 36 See list of addresses attached to G.C. Exh. 3. FOOD EMPLOYERCOUNCIL, INC.for the week ending April 17 together with the followinginformation:1.A complete list of all employees working in thebargaining unit, including date of hire.2.The classification 'and/or title of each employee.3.The employment status of each employee as towhetherhe is a full-time or part-time employee.4.The department in which each employee is working.5.The hourly rate of pay being paid to each employee.6.The store in which each employee is employed.The letter concluded with the statement that theinformation was requested "to conduct a periodic checkupon administration of our current collective bargainingagreement."On April 19, Robert K. Fox, president of RespondentCouncil replied to Warren as follows:Employer members of this association have referred tous your recent letter requesting certain specific payrollinformation.This office has advised those employers to decline yourrequest on the basis that it asks for information towhich you are not entitled.Copies of the reply were forwarded to all employer-members under contract with Local 899.C.The EvidenceEvidence introduced by the General Counsel and theCharging Party established the background as summarizedabove. This evidence was uncontroverted. Respondent, inpresenting its defense at the hearing, introduced evidencein an attempt to show that Gourlay, sometime in Februaryor early in March, had a conversation with RobertMondor, labor relations specialist employed by Respon-dentCouncil, in which he made certain statements.Mondor testified that Gourlay, accompanied by LeRoyGlazer, a business agent for the Las Vegas, Nevada, localof the Retail Clerks, met him and a representative ofCocoa-Cola by the name of Cook; that Glazer, in behalf ofhis local, had asked food employers in the Las Vegas areato supply the same information requested in GeneralCounsel's Exhibit 3 from employers in and around LosAngeles, California; that Mondor told Gourlay and Glazerthat it was the Council's position, speaking for the LasVegas' employers, that they would supply only the specificinformation required under thetermsof their collective-bargainingagreement,but, as they were not obligated tosupply additional information, they would not do so.Mondor then asked why this information was needed andboth Glazer and Gourlay, according to Mondor, said thatitwould facilitate dues collection and that Gourley addedthat it would insure the payment of the properper capitabylocal unions to the International. Gourlay in his testimoni-alaccount stated that he remembered none of theconversation at this meeting; that he spent several hourswithMondor and that there was some fellowship,including the consumption of hard liquor; that at the timethe conversation took place he was an International7See Resp. Exh I8 Each new monthly report drops the earliest month and adds the latest653representative, but had not as yet been assigned to theMembership Service Program.Inmy consideration of the issues in this case even if Ifully credited Mondor's testimony, I would not assign anycrucial or even significant weight to it. The conclusion ofan International representative and of a local businessagent canhardly establish the legal basis for a determina-tion of the purposes of the Membership Service Program.In the final analysis, the details of the program in itsentiretymust be weighed and analyzed to arrive at theproper conclusion. That there may be benefits derived bythe International or by local unions from the program iscertainly an object of the program. Such a result, however,shouldnotstigmatizetheprogram and excuse theemployers from providing the information requested tofurther the program. The basic issue is whether theinformation requested pursuant to the Membership ServiceProgram was designedto assistthe Union in its role as theexclusivebargainingrepresentative of the employees andwhether it does have that effect. Clearly these questionsmust be answered in the affirmative. Respondent, in itsbrief, in fact does not deny or question this conclusion.Respondent rather contends that the information was notrequested in good faith by reason of Gourlay's andGlazer's statements. I reject Respondent's argument in thisregard as I find that even if Gourlay and Glazer made theabove statements in February or March with regard to therequest of theLas Vegas local,the statementscould notshow the lack of good faith of the Charging Party in thisproceeding,a Los Angeles local.Moreover, I do not attachmuch weight to isolatedstatementsmade during severalhours of good fellowship. I am not prepared to concludethat casual statements made under the foregoing circum-stances reflect the viewpoint of the individuals involved letalone the viewpoint of their principals or third parties.Respondent further contends that the Union's requestfor information was not made in good faith because theUnion already had the information in its possession whentherequestwasmade. To support this contention,Respondent adduced evidence from various Respondentemployers as well as from Peter Morse, current administra-tor of the Retail Clerks and Food Employers Pension Fundand former administrator of the Retail Clerks and FoodEmployers Joint Benefit Fund. In addition, Respondentemphasized that much of the information was presentlysupplied under the terms of certain provisions of thecollective-bargaining agreement.The evidence thus adduced is discussed below:1.Information available from the fundsMorse's credited testimony established that the trustfund report available monthly to each local union showedthe following: 71.The number of hours worked by each employeefor a running 12-month period.82.Identifies the employee by name in alphabeticalorder with social security number, birthdate, sex, dateof first entry into the food industry in Southernmonth. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia,vacation dates, identifies employers bycodes and local union by code.103.Total number of hours worked in each of thetwo previous years.[[4.Designates in code the classification of the clerk,if other than regular food clerk.The foregoing information furnished by the employers tothe trust administrator is transmitted to the local unionsabout 40-42 days after the close of a particular month.On cross-examination,Morse further testified that theinformation received and transmitted to the local unionsdid not include the employee's job classification, the storewhere employee is working, the department, the hourlyrate of employee, or the progress of the employee in theapprenticeship program, if he is an apprentice.It can readily be seen that this information falls short ofmeeting the essential needs of the Union in severalsignificant areas. It does not enable the Union to engage ininformed collective bargaining with regard to job classifi-cations, apprenticeship, or hourly rates of pay, nor wouldtheUnion be sufficiently informed as to the particularstore or department presenting particular problems withrelation to these matters.2.Other information supplied pursuant to thecollective-bargaining agreementRespondent showed that Harry R. Warren, secretary-treasurer of the Union and its chief executive officer, wasaware of the provisions of the collective-bargainingagreement which required each of the employers to submitcertain information as follows:Article II B required the employer to notify the Union inwriting within 7 days of employment of each new hire,including the social security number, position, date of firstemployment, and rate of pay. This information, accordingtoWarren, is not made part of the general records of theUnion but is given to the three or four businessagents inits employ for their information. Warren also testified thatunder other provisions of the collective-bargaining agree-ment12 each employer posts a work schedule on itspremises which provides the names of the employees andtheir hours of work. He further testified that this workschedulemay be inspected by the business agents.Timecards are also available to the business agents. Eachstoremanager, upon being contacted personally by abusiness agent, would make available whatever otherinformation a business agent requested. A few smallemployers who were requested for informationsimilar toGeneral Counsel's Exhibit 3, invited the business agents tothe store. The union representatives conceded that this wasfeasible, inistores employing 10; or less,employees1In addition, as noted above, Respondent adducedevidence from some of the Respondent employers withregard to the information supplied the local unions whenan employee is hired initially. It was stipulated thatRespondent's Exhibits 5(a) through (i) truly and accuratelyreflect the information which is provided the Union by thevariousemployers pursuant to article II, B of thecollective-bargaining agreement.The General Counsel, in his brief, argues that theinformation furnished by Respondent employers, pursuantto the agreement, is deficient in many respects. Specifical-ly,the information furnished by Thrifty Mart fails toinclude the employee's department and whether theemployee is full- or part-time.In addition, the Unionthereafter is not notified of other changes in classification,rates of pay, or change in status.Exhibit 5(b), forwarded by Food Fair, does not designatethe employee's full- or part-time status nor the store wherehe is employed. The Union thereafter receives no informa-tion concerning any changes in the employee's status; 5(c)submitted by Safeway supplies the information requestedin paragraphs 2 through 6 of General Counsel's Exhibit 3,but no further communication is forwarded to the Unionconcerning any change in the employee's status; 5(d)submitted by Mayfair does not contain the employee'sclassification,title,or the employee's full- or part-timestatus.No additional notification is received by the Unionor any change in classification or status.Respondent's 5(e), the form submitted by Ralph, omitsthe employee's department. Later notifications with regardtochanges in status do not include progression ofapprentices;Respondent's 5(f), submitted by RespondentFood Giant, apparently does supply the informationrequested by the Union in General Counsel's Exhibit 3.However, the information may not include progression ofapprentices.Respondent's 5(g), submitted by RespondentHughes, contains the requested information and subse-quent notifications and advises the Union of changes instatus except for progression of apprentices; Respondent's5(h), submitted by Respondent Shopping Bag, does notprovide for any further notification to the Union after thefirstnoticeofhire;Respondent's 5(i), submitted byRespondentVons,does not contain the employee'sclassification, full- or part-time status,or the department.It does not appear whether the Union is provided with anyfurther notificationconcerning changes instatus.Therewas no testimony or evidence submitted concerningRespondents Lewis, Certified Grocers, or Jurgenson's.Itwould appear from the foregoing that almost all of theinformation requested by the Union in General Counsel'sExhibit 3 could be obtained by a careful and detailedcorrelation of all the documentaryinformationsubmittedby the employers and by reference to the businessagents'route books. It also appears that the Union could likewiseobtain all of the information it seeks by personallycontacting the variousmanagersin each of the stores or theemployees.Having thus concluded, the question then arises whethertheUnion is required under current Board law to pursuethese avenues to acquire the information it seeks fromRespondents.D.Analysis and ConclusionQuite early in the Board's history, the Board held that'9Code available to local unionsand 197010Code available to localunions.12Page13, par 6 of G.C. Exh 211The exhibitin evidence shows the figures for the calendaryears1969, FOOD EMPLOYERCOUNCIL, INC.an employer violated Section 8(a)(5) of the Act when itrefused a union's request for information concerning thenames of the employees in the bargaining unit, the jobclassifications, the nature of the jobs, and the wage ratesfor each for the previous 2 years.13 The court, upholdingthe Board's decision in this regard stated:...we do not believe that it was the intent ofCongress . . . that . . . the union, as representative ofthe employees, should be deprived of the pertinentfacts constituting the wage history of its members.14Later decisions of the Board refined, clarified, andbroadened the holding with regard to wage data requestedby a union. The Board approved the Trial Examiner'sdecision inThe Item Company15holding:"... anemployer's duty to bargain includes the obligation tofurnish the bargaining representative with sufficient infor-mation to enable it to bargain intelligently . . . and toadminister or police the contract... unlessthe informa-tion is plainly irrelevant ...:.16InWhitinMachineWorks,17Chairman Farmer in acomprehensive concurring opinion stated what appears tobe the prevailing law governing requests by a union forwage data. Chairman Farmer declared:Iwould not require that the union show the preciserelevancy of the requested information to particularcurrent bargainingissues.It is enough for me that theinformation relate to the wages or fringe benefits of theemployees. Such information is obviously related to thebargaining process, and the union is therefore entitledto ask and receive it.My interpretation of the employer's obligation underSection 8(a)(5) in this respect, of course, also presup-poses that the bargaining agent, in this areaas in allothers,will seek the wage-rate information as a good-faith act in the discharge of its duty as the representa-tive of the employees. I would, therefore, hold that,short of evidence that union requests for wage data areused as an harassing tactic and not in good-faith effortto secure pertinent bargaining information, the employ-er has a continuing obligation to submit such dataupon request to the bargaining agent of his employees.This does not, of course, preclude the employer fromr6quiring the union to enter into reasonable arrange-ments for the compilation of the requested dataincluding provisions for bearing the additional cost tothe employer of furnishing the requested information. Iam convinced, after careful consideration of the importof the problem on the collective-bargaining process,that this broad rule is necessary to avoid the disruptiveeffect of the endless bickering and jockeying which hastheretofore been characteristic of union demands andemployer reaction to requests by unions for wage andrelated information. The unusually large number ofcases coming before the Board involving this issuedemonstrates the disturbing effect upon collectivebargaining of the disagreements which apse as towhether particular wage information sought by thebargaining agent is sufficiently relevant to particular13AluminumOre Company,39 NLRB 128614AluminumOre Company,131 F 2d 485 (C A 7).15 108 NLRB 1637655bargainingissues.I conceive the proper rule to be thatwage and related information pertaining to employeesin the bargaining unit should, upon request, be madeavailable to the bargaining agent without regard to itsimmediate relationship to the negotiation or adminis-tration of the collective-bargaining agreement.Having found above that the wage data requested wasmade in good faith and,as it is clear, that the request wasnot designed as a harassing tactic, it remains to bedetermined whether the Union must analyze, correlate,and compose the requested data from the informationavailable to it from the sources described in detail above.It isplain that this would thrust an onerous burden ontheUnion and the end result would not ensure theaccuracy nor the timeliness of the wage data. In the light ofthis conclusion, it follows that Respondents are required tosubmit the wage data requested by the Union in theinterest of the collective-bargaining process.'s I so find.Iconclude that Respondent Council and Respondentemployers individually and collectively by reason of theirfailure to supply the wage data requested by the Union arein violation of Section 8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Council and Respondent employersindividually and collectively are employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union, Retail Clerks Union, Local 899, RetailClerks International Association, AFL-CIO, the ChargingParty herein, is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent, by withholding wage information re-quested by the Union, has refused and continues to refuseto bargain with the Union in violation of Section 8(a)(5)and (1) of the Act.IV.THE REMEDYHaving found that the Respondent refused to bargainwith the Union in violation of Section 8(a)(5) and(1) of theAct by refusing,on request,to furnish the Union currentinformation concerning each employee in the bargainingunit as described above,Respondent will be required tofurnish such information upon request.Because of the limited scope of the Respondent's refusaltobargain,and also because of the absence of anindication that danger of other unfair labor practices is tobe anticipated from the Respondent's past conduct,I shallnot order that Respondent cease and desist from thecommission of other unfair labor practices.Upon the foregoing findings of fact and conclusions of18CitingYawman &ErbeManufacturing Co,187 F.2d 947(C.A 2).17 108 NLRB 1537.18 cfWeber Veneer & Plywood Co,161 NLRB 1054. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDlaw and the entire record,and pursuant to Section10(c) ofAPPENDIXthe Act,as amended, I hereby: 19ORDERRespondent Council and Respondent employers, indi-vidually and collectively, its officers, agents, successors,and assigns shall:1.Cease and desist from:(a) Refusing to bargain collectively with the Union as theexclusive representative of the employees in the appropri-ateunit by refusing to furnish to the Union currentinformation as follows:1.A complete list of all employees working in thebargaining unit, including date of hire.2.The classification and/or title of each employee.3.The employment status of each employee as towhether he is a full-time or part-time employee.4.The department in which each employee is work-ing.5.The hourly rate of pay being paid to eachemployee.6.The store in which each employee is employed.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, furnish to the Union the informationdescribed in paragraph 1(a) above.(b) Post at their various places of business in and aroundSouthern California, copies of the notice attached heretoand marked "Appendix." 20 Copies of the notice, on formsprovided by the Regional Director for Region 31, shall,after being duly signed by an authorized representative ofRespondent, be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this order, whatsteps it hastaken to comply herewith.2119 In the event no exceptions are filed asprovided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrder hereinshall, as provided in Sec102 48 ofthe Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.20 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelations Board" shall read "Posted pursuantto a Judgment of the United States Courtof Appealsenforcing an Order ofthe National LaborRelations Board "21 In the event that this recommendedOrder is adoptedby the Boardafter exceptionshave beenfiled, this provision shall be modified to read"NotifytheRegionalDirectorforRegion 31, in writing,within 20 daysfrom the date of thisOrder, whatsteps the Respondent has takento complyherewith "NOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, furnish to Retail ClerksUnion, Local 899, Retail Clerks International Associa-tion,AFL-CIO, currentinformation concerning em-ployees in the bargaining unit as described below:1.A complete list of all employees working inthebargaining unit,includingdate of hire.2.The classification and/or title of each em-ployee.3.The employment status of each employee asto whether he is a full-time or part-time employee.4.The department in which each employee isworking.5.The hourly rate of pay being paid to eachemployee.6.The store in which each employee is em-ployed.The bargaining unit is:All employees,including employees of lessees,and concessionaires who perform work withinfood markets,discount stores,drug stores andshoe stores owned or operated by the Respondentemployers located within the territorial jurisdic-tionof the Union excluding supervisors asdefined by the Act and those persons described inArticle I of the current collective-bargainingagreement.FOOD EMPLOYERSCOUNCIL,INC.;A.M. LEWIS, INC.;ALPHA BETA ACME MKTS.,INC.;CERTIFIED GROCERS;FOOD GIANT MARKETS,INC.;FOOD FAIR STORES,INC.;HUGHES MARKETS;JURGENSON'S;MAYFAIRMARKETS;RALPHSGROCERY COMPANY;SAFEWAY STORES, INC.;SHOPPING BAG FOODSTORES,INC.;THRIFTIMART,INC.;VONS GROCERYCOMPANY(Employers)DatedBy(Representative)(Title) FOOD EMPLOYER COUNCIL, INC.657This is an official notice and must not be defaced byor covered by any other material. Any questions concern-anyone.mg this notice or compliance with its provisions may beThisnotice must remain posted for 60 consecutive daysdirected to the Board'sOffice, Federal Building, Roomfrom the date of posting and must not be altered,defaced,12100, 11000 Wilshire Boulevard, Los Angeles, California90024, Telephone 213-688-5851.